            Case 2:19-cv-02104-RFB-VCF Document 16 Filed 08/07/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      TYRICE RUSSELL,
4
                            Plaintiff,
5                                                          2:19-cv-02104-RFB-VCF
      vs.                                                  ORDER
6     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, a political subdivision of the
7
      State of Nevada, LVMPD Officers J.
8
      Iszkiewicz (P#15739) LVMPD Officer A.
      McFarland (P#15726), LVMPD Officer M.
9     Amburgey (P#14869), LVMPD Sergeant
      Darren Schwartz (P#6434), LVMPD Officer
10    Thomas Albright, LVMPD Officer E. Radich
      (P#14736), LVMPD Officer Robert Winthrop
11    (P#15775), LVMPD Officer A. Farina
      (P#15766), LVMPD Sergeant David Rose,
12    and DOE Officers I - XX,
13                           Defendants.

14

15          Before the Court is Plaintiff’s Motion to Withdraw as Counsel (ECF No. 14). Defendants have

16   filed a Notice of Non-Opposition to the Motion to Withdraw. (ECF No. 15).
17          Craig A. Mueller, Esq., Catherine K. Ramsey, Esq., Jay Maynard, Esq., and the Law Firm of
18   Mueller & Associates, seek leave of court to withdraw as counsel of record for Plaintiff Tyrice Russell.
19   (ECF No. 14). Mueller & Associates, Inc. has lost contact with Plaintiff Tyrice Russell, and it has no idea
20   where he can be located. Id.
21          There are no pending hearings or motions in this matter. Discovery ends on September 14, 2020,

22   and trial date has not been set.
23   Discussion:
24          Pursuant to Local Rule IA 11-6(b), “[n]o attorney may withdraw after appearing in a case except
25   by leave of court after notice has been served on the affected client and opposing counsel.” “Except for
            Case 2:19-cv-02104-RFB-VCF Document 16 Filed 08/07/20 Page 2 of 2




1    good cause shown, no withdrawal or substitution shall be approved if delay of discovery, the trial or any

2    hearing in the case would result.” LR IA 11-6(e). Nevada Rule of Professional Conduct 1.16(b)(5)

3    provides that a lawyer may withdraw if the “client fails substantially to fulfill an obligation to the lawyer

4    regarding the lawyer’s services and has been given reasonable warning that the lawyer will withdraw

5    unless the obligation is fulfilled.” Here, based on Plaintiff's counsel’s representation that substantial

6    impasse has been reached between counsel and Plaintiff, the Court permits counsel to withdraw. LR IA

7    11-6(b); NRPC 1.16(b)(5). The Court finds that permitting counsel to withdraw would not result in delay.

8    LR IA 11-6(e).

9           Accordingly, and for good cause shown,

10          IT IS HEREBY ORDERED that the Plaintiff’s Motion to Withdraw as Counsel (ECF No. 14) is

11   GRANTED.

12          IT IS FURTHER ORDERED that Craig A. Mueller, Esq., Catherine K. Ramsey, Esq., Jay

13   Maynard, Esq., and the Law Firm of Mueller & Associates, must mail a copy of this order to Plaintiff.

14          IT IS FURTHER ORDERED that Plaintiff must either retain counsel or file a notice of appearing

15   pro se on or before August 20, 2020.

16          IT IS FURTHER ORDERED that Plaintiff must file with the Court written notification of any

17   change of address.

18          The Clerk of Court is directed update Plaintiff’s contact information on the docket and mail a copy

19   of this order to Plaintiff at the following address:

20

21          Tyrice Russell
            3890 Cambridge St. #225
22          Las Vegas, NV 89119
23
            DATED this 6th day of August, 2020.
24
                                                                   _________________________
25                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
